NO. 07-02-0468-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL E

                                       JUNE 25, 2003
                              ______________________________

                                    LLOYD WAYNE LOTSON,

                                                                 Appellant

                                                   v.

                                     THE STATE OF TEXAS,

                                                   Appellee
                           _________________________________

            FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                     NO. 85657; HON. CHARLES CARVER, PRESIDING
                           _______________________________

                                    Abatement and Remand
                                _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        Lloyd Wayne Lotson (appellant) appeals from a judgment convicting him of burglary

of a habitation. Appellant’s counsel filed an Anders2 brief indicating that no arguable basis




        1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t
Code Ann. §75.002(a)(1) (Vernon Supp. 2003).

   2
     Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). The purpose of an Anders
brief is to support the appellate counsel’s motion to withdraw by showing that appellate counsel performed
a conscientious examination of the record and concluded that an appeal would be frivolous.
for appeal existed. After conducting our own independent review of the record, we abate

the cause and remand the proceeding for the appointment of new counsel.

       Appellant entered a plea of no contest and submitted the issue of punishment to the

trial court. Before accepting his plea, the trial court failed to admonish appellant in

accordance with article 26.13(a) of the Code of Criminal Procedure. This circumstance

raises an arguable question regarding the propriety of appellant’s conviction. See Hughes

v. State, 833 S.W.2d 137, 140 (Tex. Crim. App. 1990); Campbell v. State, 5 S.W.3d 693,

701 (Tex. Crim. App. 1999) (holding that a total failure of the trial court to admonish the

defendant concerning the range of punishment is reversible error). Thus, we may not

accept appellate counsel’s representation concerning the merits of the appeal.

       Accordingly, we abate the appeal and remand the cause to the Criminal District

Court of Jefferson County, Texas. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). Upon remand, the trial court shall appoint an attorney to represent appellant

in this appeal. The trial court shall further order the newly appointed counsel to file an

appellant’s brief, as per the Texas Rules of Appellate Procedure, developing the

aforementioned arguable ground, and all other grounds that might support reversal or

modification of the judgment. The deadline for filing the appellant’s brief with the clerk of

this appellate court is July 23, 2003. Thereafter, any responding brief which the State may

care to submit shall be filed within 30 days after the filing of the appellant’s brief. Finally,

the trial court shall cause the name, address, and state bar number of the newly appointed

counsel to be included in a supplemental transcript which transcript shall be filed with the

clerk of this court by July 23, 2003.



                                               2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3